Citation Nr: 0843297	
Decision Date: 12/16/08    Archive Date: 12/23/08

DOCKET NO.  06-35 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a left hip 
disability.

2.  Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Veteran represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from February 2002 to 
December 2003.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2004 rating decision by which the RO denied, 
in pertinent part, service connection for the benefits sought 
herein.  

In his October 2006 substantive appeal, the veteran indicated 
that he desired a video teleconference hearing before a 
Veterans Law Judge.  In November 2008, the veteran, through 
his representative, indicated that he did not wish to testify 
at a hearing and asked that his case be forwarded to the 
Board.


FINDINGS OF FACT

1.  The veteran is not shown to be suffering from a left hip 
disability.

2.  The veteran is not shown to be suffering from a left knee 
disability.


CONCLUSIONS OF LAW

1.  Service connection for a left hip disability is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2008).

2.  Service connection for a left knee disability is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, the VA has a duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ), in this case to 
RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Notice consistent with the Court's 
holding in Dingess was provided in March 2006.  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the veteran in November 2003 and April 2008 that 
fully addressed all required notice elements and was sent 
prior to the initial AOJ decision in this matter.  The 
letters informed the veteran of what evidence was required to 
substantiate the claims and of the veteran's and VA's 
respective duties for obtaining evidence.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service treatment records and other pertinent 
treatment records and providing a medical examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
treatment records, VA medical records, and private medical 
records.  The veteran was afforded a VA medical examination 
in November 2003.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist the 
veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Standard of Review 

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be 
resolved in veteran's favor).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Law and Regulations 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In general, pain alone, without an underlying diagnosis does 
not constitute a disability for which service connection can 
be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999), appeal dismissed in part, and vacated and remanded in 
part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).

Crucial to the award of service connection is the existence 
of disability.  Without it, service connection cannot be 
granted.  See Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 
1998); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) 
(service connection cannot be granted if the claimed 
disability does not exist); Chelte v. Brown, 10 Vet. App. 268 
(1997) (noting that a "current disability" means a 
disability shown by competent medical evidence to exist at 
the time of the award of service connection); Brammer v. 
Derwinski, 3 Vet. App. 233, 225 (1992) (noting that service 
connection presupposes a current diagnosis of the claimed 
disability).   


Factual Background

The veteran fell down a flight of stairs while on home leave 
in February 2002.  Service records reflect extensive 
treatment involving the low back.  

Preceding his separation from service, the veteran was 
afforded a VA fee-basis medical examination.  On examination, 
the veteran reported back, knee, and ankle injuries primarily 
on the left side of his body.  According to him, his left 
knee was more likely to swell.  There was numbness and 
soreness in the left knee area.  He also voiced complaints of 
hip discomfort, especially in the gluteal area rather than 
the hip joints per se.  

Objectively, the veteran's gait showed some limping of the 
left leg.  Regarding the left hip, there were no objective 
signs of tenderness or other findings on inspection and 
palpation.  There was no pain on range of motion.  Left hip 
range of motion was entirely normal and not limited by pain, 
weakness, lack of endurance, or incoordination.  See 38 
C.F.R. § 4.71, Plate II (2008) (detailing normal ankle, knee, 
and hip range of motion).  Regarding the left knee, there 
were no abnormalities on inspection or palpation.  Left knee 
range of motion was complete, that is from zero to 140 
degrees, and was not additionally limited by pain, weakness, 
lack of endurance, or incoordination.  See Id.  The examiner 
indicated that there was no clear pathology to render a 
diagnosis regarding the left hip or left knee.  
Contemporaneous X-ray studies reflected normal left hip and 
left knee joints.

More recent medical records to include VA medical records 
dated in October 2006 indicate that pain radiates from the 
low back into the left lower extremity.

Discussion

The veteran is not shown to be suffering from any diagnosed 
disability of the left hip or left knee.  X-ray studies 
involving those joints revealed no abnormalities, and no 
specific diagnosis could be made regarding either joint.  
Medical records dated in the years since the November 2003 
fee-basis medical examination contain few if any references 
to the left hip or left knee, and the only finding regarding 
the left lower extremity is that pain radiates from the 
lumbar spine into that area.  The Board observes that the 
veteran has been granted service connection for disability of 
the low back and lumbar radiculopathy, left lower extremity, 
and that the noted radiculopathy stems from the lumbar spine 
disability.

Regardless of the foregoing, service connection for left hip 
or left knee pain cannot be granted because pain alone, 
without an underlying diagnosis, is not a disability for VA 
purposes.  See Sanchez-Benitez, supra.

Because the veteran does not appear to be suffering from any 
specific disability of the left hip or left knee, service 
connection for claimed disabilities of the left hip and left 
knee is denied.  38 C.F.R. § 3.303; Gilpin, supra.  

In conclusion, this is not a case where the evidence is in 
relative equipoise; rather, the preponderance of the 
competent medical evidence is against the claims, as no 
relevant disabilities are shown in the record.  As such, the 
benefit of the doubt rule need not be considered.  
38 U.S.C.A. § 5107; Alemany, supra; Gilbert, supra.  


ORDER

Service connection for a left hip disability is denied.

Service connection for a left knee disability is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


